Exhibit 10.05

DATED 18th JULY 2000

 

 

RULES OF THE

LIPOXEN PLC

UNAPPROVED SHARE OPTION PLAN

(as amended by a resolution of the board of directors of

Lipoxen PLC passed on 14 March 2006)

 

 

17 Hanover Square London W1R 9AJ

Tel: 020 7917 8500 Fax: 020 7917 8555



--------------------------------------------------------------------------------

Unapproved Share Option

Scheme

RULES OF

THE LIPOXEN PLC

UNAPPROVED SHARE OPTION PLAN

 

INDEX Rule     1  

Interpretation

  2  

Eligibility

  3  

Grant of Options

  4  

Relationship with Contract of Employment

  5  

Non-transferability of Options

  6  

Exercise Price

  7  

Performance-Related Conditions of Exercise

  8  

Exercise of Options

  9  

Manner of Exercise of Options

10  

Overall Limits on the Granting of Options

11  

Demerger, Reconstruction or Winding-up

12  

Take-over

13  

Variation of Share Capital

14  

Legal and Tax Obligations

15  

Alteration of Plan

16  

Service of Documents

17  

Miscellaneous

Option Certificate Notice of Exercise



--------------------------------------------------------------------------------

1 INTERPRETATION

 

1.1 In this Plan (unless the context otherwise requires) the following words and
phrases have the meanings given below:

 

“Acquiring Company”      a company which has obtained control of the Company or
has become bound or entitled to acquire shares; “AIM”      the Alternative
Investment Market of the London Stock Exchange; “Associated Company”      has
the meaning given for the purposes of section 521(3) of ITEPA by paragraph 35(1)
of Schedule 4 to ITEPA; “the Auditors”      the auditors of the Company for the
time being; “the Committee”      the Remuneration Committee of the Directors or
such other committee comprising a majority of non-executive directors of the
Company to which the Directors may delegate responsibility for the operation of
this Plan; “the Company”      Lipoxen PLC (registered number 3213174); “control”
     has the meaning given in section 840 of the Taxes Act; “the Date of Grant”
     in relation to any Option, the date on which that Option is granted;

 

1



--------------------------------------------------------------------------------

“Dealing Day”      a day on which the London Stock Exchange is open for
business; “the Directors”      the board of directors of the Company from time
to time or a duly constituted committee of such directors; “Eligible Person”
     any person who is a bona fide employee (including executive directors);
“Exercise Price”      in relation to an Option, the price per Share payable upon
the exercise of that Option; “the Group”      the Company and each and every
company which is for the time being a Subsidiary; “ITEPA”      the Income Tax
(Earnings and Pensions) Act 2003; “the London Stock Exchange”      London Stock
Exchange Limited; “Market Value”      when the Shares are traded on the London
Stock Exchange, the middle market quotation of a Share as derived from the
Official List for the immediately preceding Dealing Day; or in any other case,
on any day the amount determined by the Directors to be the market value of a
Share in accordance with the provisions of Part VIII of the Taxation of
Chargeable Gains Act, 1992;

 

2



--------------------------------------------------------------------------------

“the Model Code”      the Model Code for Securities Transactions by Directors of
Listed Companies or AIM Companies (as the case may require) issued by the UK
Listing Authority from time to time; “New Option”      the right to subscribe
for shares in the Acquiring Company or in a company which has control of an
Acquiring Company granted or to be granted to Optionholders by an Acquiring
Company in exchange for an Option pursuant to Rule 12.4; “New Shares”      the
Shares over which a New Option is granted pursuant to Rule 12.4; “the Official
List”      the daily Official List published by The London Stock Exchange;
“Option”      right to subscribe for Shares granted in accordance with and
subject to the rules of this Plan; “Optionholder”      a person who has been
granted an Option or if that person has died, his Personal Representatives;
“Option Tax Liability”      in relation to any Optionholder, any liability of
the Company, and/or any company in the Group to account for any amount of income
tax or other tax arising in relation to his Option or its exercise to the extent
permitted by law;

 

3



--------------------------------------------------------------------------------

“Ordinary Share Capital”      issued share capital of the Company; “Personal
Representatives”      in relation to an Optionholder, the legal personal
representatives of the Optionholder (being either the executors of his will to
whom a valid grant of probate has been made or if he dies intestate the duly
appointed administrator(s) of his estate) who have provided to the Directors
evidence of their appointment as such; “this Plan”      The Lipoxen PLC
Unapproved Share Option Plan as set out in these rules and amended from time to
time; “Shares”      fully-paid ordinary shares in the capital of the Company;
“Subsidiary”      any company which is for the time being both a subsidiary (as
defined in section 736 of the Companies Act 1985) of the Company and under the
control of the Company; “the Taxes Act”      the Income and Corporation Taxes
Act 1988. “the UK Listing Authority”      the Financial Services Authority in
its capacity as competent authority under the Financial Services and Markets Act
2000.

 

4



--------------------------------------------------------------------------------

1.2 References to an Option vesting or being or becoming vested in respect of
any number or proportion of the Shares over which it subsists are to be read as
references to the Option becoming capable of being exercised either immediately
or, subject to the Optionholder continuing to hold office or employment within
the Group (or with any Associated Company), at some future time.

 

1.3 References to Shares in respect of which an Option subsists at any time are
to be read and construed as references to the Shares over which the Option is
then held (and in respect of which it has not then lapsed and ceased to be
exercisable).

 

1.4 Any reference to any enactment includes a reference to that enactment as
from time to time modified extended or re-enacted.

 

1.5 Words denoting the masculine gender shall include the feminine.

 

1.6 Words denoting the singular shall include the plural and vice versa.

 

2 ELIGIBILITY

 

2.1 Subject to the following provisions of this rule 2, the Directors shall have
an absolute discretion as to the selection of persons to whom an Option is
granted by the Company.

 

2.2 An Option shall not be granted to any person unless he is an Eligible
Person.

 

2.3 An Option shall not be granted to any person within the period of 2 years
ending with the date on which that person is bound to retire in accordance with
the terms of his contract of employment.

 

2.4 No Option shall be granted to an executive director of the Company unless
such grant has been approved by a majority of the non-executive directors.

 

5



--------------------------------------------------------------------------------

3 GRANT OF OPTIONS

 

3.1 An Option may only be granted:

 

  3.1.1 at any time within the period of 42 days beginning with the date on
which this Plan is adopted by the Directors; and

 

  3.1.2 thereafter, where the Shares are traded on the London Stock Exchange or
AIM, during the period of 42 days following the date of notification to the
London Stock Exchange of the annual or half yearly results of the Company; and

 

  3.1.3 within a period of 14 days immediately after the person to whom it is
granted first becomes an Eligible Person; and

 

  3.1.4 at any other time but only if, in the opinion of the Directors, the
circumstances are exceptional.

 

3.2 In the event of the Company being restricted by statute, order or regulation
(including any regulation, order or requirement imposed on the Company by the UK
Listing Authority or the London Stock Exchange or any other regulatory
authority) from granting an Option in accordance with rule 3.1, an Option may be
granted at any time during the period of 42 days after the removal of all such
restrictions on that occasion.

 

3.3 No Option may be granted after the tenth anniversary of the adoption of this
Plan by the Directors.

 

3.4 An Option shall be granted by the Company executing as a deed and issuing to
the Optionholder an option certificate which contains an undertaking by the
Optionholder (duly executed as a deed) to be bound by the rules of this Plan and
which specifies:

 

  3.4.1 the Date of Grant;

 

  3.4.2 the number of Shares in respect of which the Option is granted;

 

  3.4.3 the Exercise Price;

 

  3.4.4 the earliest date on which the Option may be exercised by reason of rule
8.2;

 

6



--------------------------------------------------------------------------------

  3.4.5 that the exercise of the Option may be subject to such performance
related conditions determined by the Directors and notified to the Optionholder
at the Date of Grant;

 

  3.4.6 that the Optionholder agrees to indemnify the Company and any company in
the Group in respect of any Option Tax Liability

and is otherwise in such form as the Company may from time to time determine.

 

3.5 The Optionholder shall be entitled to renounce, surrender or cancel, or
agree to the cancellation of, an Option within the period of 30 days immediately
following the Date of Grant and if an Option is so renounced, surrendered or
cancelled it shall be deemed for the purposes of rule 10 never to have been
granted.

 

4 RELATIONSHIP WITH CONTRACT OF EMPLOYMENT

 

4.1 The grant of an Option does not form part of the Optionholder’s entitlement
to remuneration or benefits pursuant to his contract of employment nor does the
existence of a contract of employment between any person and the Company or any
Subsidiary or Associated Company or former Subsidiary or former Associated
Company give such person any right or entitlement to have an Option granted to
him in respect of any number of Shares or any expectation that an Option might
be granted to him whether subject to any conditions or at all.

 

4.2 The rights and obligations of an Optionholder under the terms of his
contract of employment with the Company or any Subsidiary or Associated Company
or former Subsidiary or former Associated Company shall not be affected by the
grant of an Option.

 

4.3 The rights granted to an Optionholder upon the grant of an Option shall not
afford the Optionholder any rights or additional rights to compensation or
damages in consequence of the loss or termination of his office or employment
with the Company or any Subsidiary or Associated Company or former Subsidiary or
former Associated Company for any reason whatsoever.

 

7



--------------------------------------------------------------------------------

4.4 An Optionholder shall not be entitled to any compensation or damages for any
loss or potential loss which he may suffer by reason of being or becoming unable
to exercise an Option in consequence of the loss or termination of his office or
employment with the Company or any Subsidiary or Associated Company or former
Subsidiary or former Associated Company for any reason (including, without
limitation, any breach of contract by his employer) or in any other
circumstances whatsoever.

 

5 NON-TRANSFERABILITY OF OPTIONS

 

5.1 During his lifetime only the individual to whom an Option is granted may
exercise that Option.

 

5.2 An Option shall immediately cease to be exercisable if:

 

  5.2.1 it is purported to be transferred or assigned (other than to his
Personal Representatives upon the death of the Optionholder), mortgaged, charged
or otherwise disposed of by the Optionholder; or

 

  5.2.2 the Optionholder is adjudicated bankrupt or a bankruptcy order is made
against the Optionholder pursuant to Chapter 1 of Part IX of the Insolvency Act
1986; or

 

  5.2.3 the Optionholder is otherwise deprived (otherwise than on death) of the
legal or beneficial ownership of the Option by operation of law or by the
Optionholder doing or omitting to do anything which causes him to be so
deprived.

 

6 EXERCISE PRICE

The Exercise Price shall be determined by the Directors and shall be the Market
Value of a Share on the day the Option was granted pursuant to Rule 3, provided
always that the Exercise Price shall not be less than the nominal value of a
Share:

 

8



--------------------------------------------------------------------------------

7 PERFORMANCE-RELATED CONDITIONS OF EXERCISE

 

7.1 The exercise of an Option may be conditional upon the performance of the
Company and, if the Directors so determine, upon the performance of a Subsidiary
and/or the Optionholder over such period and measured against such objective
criteria as shall be determined by the Directors and notified to the
Optionholder when the Option is granted.

 

7.2 Any such condition may provide that the Option shall become vested in
respect of a given number or proportion of the Shares over which it subsists
according to whether, and the extent to which, any given performance target is
met or exceeded.

 

7.3 If, in consequence of a performance condition being met, an Option becomes
vested in respect of some but not all of the number of Shares over which it
subsists it shall thereupon lapse and cease to be exercisable in respect of the
balance of the Shares over which it was held.

 

8 EXERCISE OF OPTIONS

Latest time for exercise

 

8.1 An Option may not in any event be exercised:

 

  8.1.1 later than the tenth anniversary of the Date of Grant or such earlier
time as the Company shall determine and notify to the Optionholder when the
Option is granted; nor

 

  8.1.2 at any time when to do so would cause either the Optionholder or the
Company to contravene the Model Code, where applicable.

 

8.2 Save as provided in rules 8.3, 8.4, 8.5, 8.6, 11 and 12 Options granted to
any Eligible Person shall be exercisable as to not more than 50% of such Options
on or after the first anniversary of the relevant Date of Grant, 25% of such
Options on or after the second anniversary of the relevant Date of Grant; and
25% of such Options on or after the third anniversary of the relevant Date of
Grant.

 

9



--------------------------------------------------------------------------------

Death of Optionholder

 

8.3 If an Optionholder dies in service after an Option granted to him has become
vested in respect of any number of Shares then such Option may be exercised by
his Personal Representatives in respect of such Shares within the period of 6
months beginning with the date of his death, and if not then exercised shall
lapse and cease to be exercisable at the end of that period.

 

8.4 If an Optionholder dies in service before an Option granted to him has
become vested in respect of any Shares such Option may, within the period of 6
months beginning with the date of death, be exercised by his Personal
Representatives and if not then exercised shall lapse and cease to be
exercisable at the end of that period of 6 months.

 

8.5 If an Optionholder dies after ceasing to hold office or employment within
the Group an Option granted to him may, within the period of 6 months beginning
with the date of death, be exercised by his Personal Representatives in respect
of such of the Shares as were vested and in respect of which the Option could
have been exercised at the time of death and if not then exercised shall lapse
and cease to be exercisable at the end of that period of 6 months.

Injury, disability, redundancy, retirement etc

 

8.6 If an Optionholder ceases to hold office or employment within the Group by
reason of:

 

  8.6.1 injury, ill-health or disability (evidenced to the satisfaction of the
Directors); or

 

  8.6.2 dismissal by reason of redundancy (within the meaning of the Employment
Rights Act 1996); or

 

  8.6.3 retirement on reaching the age at which he is bound to retire in
accordance with the terms of his contract of employment; or

 

  8.6.4 the company with which he holds office or employment by virtue of which
he is eligible to participate in this Plan ceasing to be an Associated Company
or a member of the Group; or

 

10



--------------------------------------------------------------------------------

  8.6.5 the fact that the office or employment by virtue of which he is eligible
to participate in this Plan relates to a business or part of a business which is
transferred to a company which is neither an Associated Company nor a member of
the Group

then, subject to rule 8.5, an Option granted to him may be exercised within the
period of 6 months beginning with the date on which the Optionholder so ceases
and in respect of any Options held by the Optionholder, whether or not vested at
that date

and if not then exercised in respect of any Shares shall lapse and cease to be
exercisable at the end of that period of 6 months.

Leaving for other reasons

 

8.7 If an Optionholder ceases to hold office or employment within the Group for
any reason other than those set out in rules 8.3, 8.4 and 8.6 then, subject to
rule 8.5, an Option granted to him may only be exercised in respect of such
number of Shares in respect of which it had become vested at that date within a
period of 6 months from the date on which the Optionholder so ceases and if not
then exercised shall lapse and cease to be exercisable at the end of that period
of 6 months. Any Options granted to him which have not become vested at the date
of cessation shall lapse and cease to be exercisable as at the date of
cessation.

 

8.8 For the purposes of this rule 8 an Optionholder shall not be treated as
having ceased to hold office or employment within the Group unless and until he
no longer holds any office or employment with any member of the Group or with
any Associated Company.

 

8.9 For the purposes of this Rule 8, a female Optionholder whose employment has
been terminated in circumstances such that, pursuant to Part VIII of the
Employment Rights Act 1996 she has a right to return to work, shall not be
treated as having ceased to hold office or employment within the Group by reason
of such termination until such time as such right shall cease to subsist.

 

11



--------------------------------------------------------------------------------

9 MANNER OF EXERCISE OF OPTIONS

 

9.1 An Option shall be exercised only by the Optionholder serving a written
notice upon the Company (acting as agent for the Company) which:

 

  9.1.1 specifies the number of Shares in respect of which that Option is
exercised which in any event shall not exceed any maximum permitted by these
Rules; and

 

  9.1.2 is accompanied by payment of an amount equal to the product of the
number of Shares specified in the notice and the Exercise Price; and

 

  9.1.3 unless the Directors otherwise permit, is accompanied by the option
certificate in respect of that Option; and

 

  9.1.4 is accompanied by evidence satisfactory to the Committee that such
arrangements have been made as the Committee may from time to time reasonably
require (and notify to Optionholders on request) to ensure that any Option Tax
Liability will be reimbursed to the person which has accounted for such
liability

and is otherwise in such form as the Directors may from time to time determine.

 

9.2 Within the period of 30 days beginning with the date on which the
requirements of rule 9.1 are satisfied, the Company shall allot to the
Optionholder (or such other person as the Optionholder may direct) such number
of Shares as is specified in the notice.

 

9.3 As soon as reasonably practicable after the allotment of any Shares pursuant
to rule 9.2, the Company shall issue to the Optionholder (or other person as
directed by the Optionholder) a definitive share certificate or such
acknowledgement of shareholding as is prescribed from time to time in respect of
the Shares so allotted.

 

9.4 The allotment of any Shares under this Plan shall be subject to the
Memorandum and Articles of Association of the Company and to any necessary
consents of any governmental or other authorities under any enactments or
regulations from time to time in force and it shall be the responsibility of the
Optionholder to comply with any requirements to be fulfilled in order to obtain
or obviate the necessity of any such consent.

 

12



--------------------------------------------------------------------------------

9.5 All Shares allotted under this Plan shall rank equally in all respects with
the Shares for the time being in issue save as regards any rights attaching to
such Shares by reference to a record date prior to the date of such allotment.

 

9.6 No Option shall be quoted or dealt in on any stock exchange or other market
but upon the allotment of any shares hereunder, the Company shall, where its
Shares are traded on the London Stock Exchange, apply to the London Stock
Exchange for the Shares to be admitted to trading on the London Stock Exchange
or AIM and/or for listing thereof by the UK Listing Authority (as the case may
require).

 

10 OVERALL LIMITS ON THE GRANTING OF OPTIONS

The number of Shares in respect of which Options may be granted on a given day
in any year, when added to the number of Shares in respect of which Options have
previously been granted (and, if not exercised, have not then ceased to be
exercisable) in that year and the 9 preceding years, shall not exceed 15% of the
Ordinary Share Capital on that day.

 

11 DEMERGER, RECONSTRUCTION OR WINDING-UP

 

11.1 Subject to rule 8.1, in the event that notice is given to shareholders of
the Company of a proposed demerger of the Company or of any Subsidiary the
Company may give notice to Optionholders that Options may then be exercised in
respect of all the Shares over which they subsist (notwithstanding that any
performance related condition subject to which any Option may be then
exercisable is not then satisfied) within such period (not exceeding 30 days) as
the Company may specify in such notice to Optionholders SAVE THAT:

 

  11.1.1

no such notice to Optionholders shall be given unless the Auditors have
confirmed in writing to the Company that (disregarding any performance-related
condition subject to which any Option may be then exercisable) the interests of
Optionholders would or

 

13



--------------------------------------------------------------------------------

  might be substantially prejudiced if before the proposed demerger has effect
Optionholders could not exercise their Options and be registered as the holders
of the Shares thereupon acquired; and

 

  11.1.2 in the case of Optionholders who are executive Directors of the
Company, a majority of the non-executive Directors consent to such exercise
being permitted.

 

11.2 Subject to rule 8.1, if the court sanctions a compromise or arrangement
proposed for the purposes of or in connection with a plan for the reconstruction
of the Company or its amalgamation pursuant to section 425 of the Companies Act
1985 the Optionholder shall be entitled to exercise his Option during the period
of 6 months commencing on the date on which the court sanctions the compromise
or arrangement, notwithstanding that any performance-related condition subject
to which such Option may be then exercisable is not then satisfied, and
thereafter the Option shall lapse and cease to be exercisable.

 

11.3 In the event of notice being given to holders of Shares of a resolution for
the voluntary winding-up of the Company, an Option may, subject to rule 8.1, be
exercised at any time before the commencement of the winding-up, notwithstanding
that any performance related condition subject to which such Option is then
exercisable is not then satisfied, and thereafter the Option shall lapse and
cease to be exercisable.

 

11.4 All Options shall immediately lapse and cease to be exercisable upon the
commencement of a winding-up of the Company.

 

12 TAKE-OVER

 

12.1 Subject to rule 8.1 and notwithstanding rule 8.2, if, as a result of
either:

 

  12.1.1 a general offer to acquire the whole of the Ordinary Share Capital
which is made on a condition such that if it is satisfied the person making the
offer will have control of the Company; or

 

14



--------------------------------------------------------------------------------

  12.1.2 a general offer to acquire all the shares in the Company of the same
class as the Shares

the Company shall come under the control of another person or persons, the
Optionholder shall, notwithstanding that any performance-related condition or
other objective criterion subject to which such Option may be then exercisable
is not then satisfied, be entitled to exercise his Option within the period of 6
months of the date when the person making the offer has obtained control of the
Company and any condition subject to which the offer is made has been satisfied
or waived and to the extent that the Option is not then exercised it shall upon
the expiration of that period lapse and cease to be exercisable.

 

12.2 Subject to rule 8.1 and notwithstanding rule 8.2, if at any time before an
Option has lapsed any person becomes entitled or bound to acquire shares in the
Company under sections 428 to 430F (inclusive) of the Companies Act 1985 the
Optionholder shall. notwithstanding that any performance-related condition
subject to which such Option may be then exercisable is not then satisfied, be
entitled to exercise his Option at any time when that person remains so entitled
or bound and to the extent that the Option is not then exercised it shall upon
the expiration of that period lapse and cease to be exercisable.

 

12.3 For the purposes of this rule 12 a person shall be deemed to have control
of a company if he and others acting in concert with him have together obtained
control of it.

 

12.4 If a company has obtained control of the Company (as mentioned in Rule
12.1) or has become bound or entitled (as mentioned in Rule 12.2), an
Optionholder may, at any time during the period of 6 months by agreement with
the Acquiring Company, release to the Acquiring Company his Options in
consideration of the grant to him of New Options over New Shares provided that:-

 

  12.4.1 any such New Option shall confer a right to acquire such number of New
Shares as have a total Market Value immediately after the grant equal to the
total Market Value of the Shares subject to the Option immediately before the
release;

 

15



--------------------------------------------------------------------------------

  12.4.2 the total amount payable by an Optionholder under any such New Option
shall equal the total amount that would have been payable for the acquisition of
all the Shares subject to the Option immediately before the release;

 

  12.4.3 Any such New Option shall otherwise be exercisable in the same manner
as the corresponding Option released and subject to the Rules of the Scheme as
they had effect immediately before the release except that, with effect from a
release pursuant to this paragraph 12.4, references in these Rules to “the
Company” and to “Shares” shall in relation to a New Option be construed
respectively as references to the Acquiring Company (or, as the case may be, any
other company in respect of whose shares the New Option is granted) and to New
Shares;

 

  12.4.4 A New Option shall, for all other purposes of the Plan, be treated as
having been granted at the same time as the corresponding Option; and, as soon
as practicable after the grant of a New Option, the Acquiring Company shall
issue to the Optionholder an Option Certificate in relation to such New Option
referring to this Plan and setting out the name of the Employee, the number and
denomination of New Shares comprised in the New Option, the date on which the
New Option shall be deemed to be granted, the price at which the New Shares may
be acquired under the New Option and the period during which the New Option may
be exercised and shall be otherwise in such form (not inconsistent with the
provisions of the Plan) as the Directors may from time to time determine; and

 

  12.4.5 In any case where agreement is reached with the Acquiring Company for
the release of Options in consideration of the grant to the Optionholder of New
Options over New Shares, the Optionholder shall not be entitled to exercise his
Options pursuant to Rule 12.1 or 12.2.

 

16



--------------------------------------------------------------------------------

13 VARIATION OF SHARE CAPITAL

 

13.1 In the event of any alteration of the Ordinary Share Capital by way of
capitalisation or rights issue, or sub-division, consolidation or reduction or
any other variation in the share capital of the Company, the Company may make
such adjustment as it considers appropriate:

 

  13.1.1 to the aggregate number or amount of Shares subject to any Option,
and/or

 

  13.1.2 to the Exercise Price payable for each Share under any such Option,
and/or

 

  13.1.3 where an Option has been exercised but no Shares have been allotted in
accordance with rule 9.2, to the number of Shares which may be so allotted and
the Exercise Price payable for each such Share

PROVIDED THAT:

 

  13.1.3.1 except in the case of a capitalisation issue, any such adjustment is
confirmed in writing by the Auditors to be in their opinion fair and reasonable;
and

 

  13.1.3.2 except insofar as the Directors (on behalf of the Company) agree to
capitalise the Company’s reserves and apply the same at the time of exercise of
the Option in paying up the difference between the Exercise Price and the
nominal value of the Shares, the Exercise Price in relation to any Option is not
reduced below the nominal value of a Share; and

 

  13.1.3.3 any such adjustment which is to be made to the terms of an Option
granted by a person other than the Company shall not have effect unless it is
approved by such person.

 

13.2 As soon as reasonably practicable after any such adjustment has effect in
relation to any Option the relevant Company of the Option shall give notice in
writing to the Optionholder.

 

17



--------------------------------------------------------------------------------

14 LEGAL AND TAX OBLIGATIONS

 

14.1 The exercise of Options (and/or the allotment of Shares) will be subject to
such additional conditions and procedures as the Company may determine are
necessary or desirable for the time being in order to comply with or take into
account any legal or taxation obligations of, or implications for, a company of
such exercise. In particular, the Company may require an Optionholder to enter
into a voluntary agreement with it or another company to assume all or any part
of any employer’s national insurance liability arising on the exercise of an
Option or to make a joint election with it such that the Optionholder is legally
liable for all or part of the employer’s national insurance liability. For the
avoidance of doubt, and without limiting any of the foregoing, where a Group
Company is obliged to account for any Option Tax Liability (in any jurisdiction)
for which the person in question is liable by virtue of exercising the option
the exercise of the Option may be subject to a requirement that the person
exercising it has either:-

 

  14.1.1 made a payment to any Group Company of an amount equal to the Option
Tax Liability; or

 

  14.1.2 entered into arrangements with that or another Group Company to secure
that such a payment is made (whether by authorising that Group Company to
procure the sale of some or all of the Shares on his behalf and authorising the
payment to the Group Company of the relevant amount out of the proceeds of sale
or otherwise).

 

14.2 Where the Company’s Shares are listed on the Stock Exchange or traded on
the Alternative Investment Market of the Stock Exchange, then no Option may be
exercised in contravention of the terms of such securities transactions rules of
the Stock Exchange and any code applicable to the directors and employees of the
Group relating to securities transactions as may from time to time be in force.

 

15 ALTERATION OF PLAN

 

15.1 The Directors may at any time alter or add to any of the provisions of this
Plan in any respect PROVIDED THAT: no amendments may detrimentally affect an
Optionholder as regards an Option granted prior to the amendment being made.

 

15.2 As soon as reasonably practicable after making any alteration or addition
under this rule 15, the Directors shall give notice in writing thereof to any
Optionholder affected.

 

18



--------------------------------------------------------------------------------

16 SERVICE OF DOCUMENTS

 

16.1 Except as otherwise provided in this Plan, any notice or document to be
given by, or on behalf of, the Company to any person in accordance or in
connection with this Plan shall be duly given:

 

  16.1.1 if he is a director or employee of any member of the Group or any
Associated Company by delivering it to him at his place of work; or

 

  16.1.2 by sending it through the post in a pre-paid envelope to the address
last known to the Company to be his address and, if so sent, it shall be deemed
to have been duly given on the date of posting; or

 

  16.1.3 if he holds office or employment with any member of the Group or any
Associated Company, by sending a facsimile transmission or any other electronic
communication to a current facsimile or electronic communication number
addressed to him at his place of work or his address last known to the Company
and if so sent it shall be deemed to have been duly given at the time of
transmission.

 

16.2 Any notice or document so sent to an Eligible Person and/or Optionholder
shall be deemed to have been duly given notwithstanding that such Optionholder
is then deceased (and whether or not the Company has notice of his death) except
where his Personal Representatives have established their title to the
satisfaction of the Company and supplied to the Company an address to which
documents are to be sent.

 

16.3 Any notice in writing or document to be submitted or given to the
Directors, the Committee, the Company in accordance or in connection with this
Plan may be delivered, sent by post, telex, or facsimile transmission but shall
not in any event be duly given unless it is actually received by the secretary
of the Company or such other individual as may from time to time be nominated by
the Directors and whose name and address is notified to Optionholders.

 

19



--------------------------------------------------------------------------------

17 MISCELLANEOUS

 

17.1 The Company shall at all times keep available sufficient authorised but
unissued Shares to satisfy the exercise in full of all Options for the time
being remaining capable of being exercised under this Plan.

 

17.2 Subject to Rule 15.1 the Directors or the Committee may from time to time
make and vary such rules and regulations not inconsistent herewith and establish
such procedures for the administration and implementation of this Plan as they
think fit and in the event of any dispute or disagreement as to the
interpretation of this Plan or of any such rules, regulations or procedures or
as to any question or right arising from or related to this Plan, the decision
of the Directors or the Committee shall (except as regards any matter required
to be determined by the Auditors hereunder) be final and binding upon all
persons.

 

17.3 In any matter in which they are required to act hereunder, the Auditors
shall be deemed to be acting as experts and not as arbitrators and the
Arbitration Acts 1950-1996 shall not apply hereto.

 

17.4 Optionholders shall be entitled to receive copies of all accounts circulars
and notices (other than proxy or voting forms) sent to holders of Shares but
shall have no right to attend general meetings of the Company.

 

17.5 The costs of the administration and implementation of this Plan shall be
borne by the Company.

 

20



--------------------------------------------------------------------------------

SCHEDULE 1

THE LIPOXEN PLC UNAPPROVED SHARE OPTION PLAN

OPTION CERTIFICATE

Name of Optionholder: Address of Optionholder:

Date of Grant:

Maximum Number of Shares:

Exercise Price:

LIPOXEN PLC HEREBY GRANTS to the Optionholder named above an Option to subscribe
for the above number of Shares in the Company at the above Exercise Price. This
Option is exercisable subject to and in accordance with the rules of The LIPOXEN
PLC Unapproved Share Option Plan as they are amended from time to time.

Exercise of the Option may also subject to the performance-related condition(s)
of exercise set out in the Appendix to this Option Certificate.

The Option is not transferable but may be exercised by your personal
representatives in the event of your death.

An Optionholder, whether or not a director of any company, shall not be entitled
to exercise an Option at any time when to do so would contravene the provisions
of the Company’s code governing share dealings by directors and employees.

 

21



--------------------------------------------------------------------------------

EXECUTED AS A DEED by

LIPOXEN PLC

acting by:

 

Secretary/Director   

 

      Director   

 

  

 

  

 

I HEREBY AGREE to accept the grant of this Option and agree and undertake:

 

(1) to be bound by the terms and conditions set out in the rules of The LIPOXEN
PLC Unapproved Share Option Plan and any performance related condition(s) of
exercise which may be set out in the Appendix to this Option Certificate;

 

(2) that to the extent any Option Tax Liability (as defined in the Plan Rules)
has not been paid within 21 days from receipt of notice from the Company, my
employing company is authorised to make deductions from subsequent salary
payments and to apply the amounts so deducted in reimbursing the person which
has accounted for such liability;

 

(3) to indemnify the Company and each company in the Group and each Associated
Company in respect of any Option Tax Liability and to pay such Option Tax
Liability within 21 days of receipt of notice from the Company of the amount of
tax payable arising from the exercise of the Option.

SIGNED but not delivered until the date hereof

AS A DEED by                     

                    in the presence of:

 

Witness signature:   

 

        Witness name (print):   

 

        Address:   

 

        Occupation:           

 

22



--------------------------------------------------------------------------------

THE LIPOXEN PLC UNAPPROVED SHARE OPTION PLAN

NOTICE OF EXERCISE OF OPTION

To: Company Secretary, Lipoxen PLC (print registered address)

1                     

I hereby exercise the Option referred to overleaf in respect of all/
                     * of the shares over which the Option may be exercised, and
request the allotment or transfer to me of those shares in accordance with the
rules of the Plan and the Memorandum and Articles of Association of the Company.

I enclose a cheque made payable to Lipoxen PLC in the sum of £         being the
aggregate Exercise Price of such shares.

Name (block letters)

Address

Signature

 

Date  

 

NOTES:

 

1 This form must be accompanied by payment of the Exercise Price for the shares
in respect of which the Option is exercised.

 

2 Where the Option is exercised by personal representatives, an office copy of
the Probate or Letters of Administration should accompany the form.

 

23



--------------------------------------------------------------------------------

3 The Plan has not been approved by HM Revenue and Customs. There is currently
no charge to income tax on the receipt of a right to acquire shares under such a
plan. Under current tax law a charge to income or national insurance tax and
employer’s national insurance will arise on the exercise of the Option
calculated by reference to the difference between the market value of the shares
at the date of exercise and the price paid for them arising on the exercise of
the Option. The Company may require you to pay all or part of its national
insurance at its discretion and which is directly attributable to the exercise
of the Option either under a voluntary agreement or through a joint election in
either case made with you.

 

4 IMPORTANT: The Company does not undertake to advise you on the tax
consequences of exercising your Option. If you are unsure of the tax liabilities
which may arise, you should take appropriate professional advice before
exercising your Option.

 

5 An Optionholder (whether or not a director) shall not be entitled to exercise
an Option at any time when to do so would contravene the provisions of the
Company’s code governing share dealings by directors and employees.

 

24